Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-12, 14, 21-27 are allowed because Hiner et al., Suthiwongsunthorn et al., Chan et al., IM et al. appear to be the closest prior art references.  However, theses references fail to teach overfilling at least a portion of the opening with a buffer material, wherein after the overfilling the buffer material extends out of the opening and is separated from all of the external connections, rounding the buffer material after the overfilling at least the portion of the first opening as in claim 1; filling at least the portion of the first opening places the buffer material into corner regions of the first semiconductor device, wherein the buffer material does not extend beyond the corner regions of the first semiconductor device as in claim 8; a semiconductor device by applying an underfill material extending from a sidewall of the first semiconductor device, around the buffer material, and to a point located on a line between the buffer material and the first external connection, the line extending from the buffer material to the first external connection and the line being parallel with a major surface of the first semiconductor device as in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893